DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 10/29/2021.
 
	Claims 1, 4, 12, and 15 are amended; claims 2 and 13 are cancelled; and claims 3, 5-11, 14, and 16-20 are unchanged; therefore, claims 1, 3-12, and 14-20 are pending in the application, of which, claims 1 and 12 are presented in independent form.
 
	In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
	Acknowledgment is made of applicant's claim for foreign priority based on Taiwan Patent Application No. 107124640 filed on 07/17/2018 and Taiwan Patent Application No. 107129839 filed on 08/27/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowance
Claims 1, 3-12, and 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “determining whether to segment at least one image file for disk partition recovery; segmenting the at least one image file into a plurality of image segmented files sequentially and recording a segmenting process in response to determining to segment the at least one image file, wherein the segmenting process is related to a number of a last segmented file, and each time the at least one image file is segmented once, the number of the last segmented file is accumulated; and continuing to segment the at least one image file according to the segmenting process in response to a segmenting exception situation occurring at segmenting of the last segmented file, comprising: determining a continued segmenting address based on the number of the last segmented file and an initial address of the at least one image file in a memory, wherein the initial address and the continued segmenting address are two of physical addresses in the memory, the continued segmenting address is related to a summation of the initial address and a product of the number of the last segmented file and a file size of one of the image segmented files; and segmenting an unsegmented part of the at least one image file from the continued segmenting address.” (in combination with the other limitations of the independent claims). 
The prior art (Strasser reference) discloses storing file system backups on backup devices while splitting files into segments based on a threshold size but does 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strasser et al. (U.S. Pub. No. 2003/0126247) – “Apparatus and method for file backup using multiple backup devices” teaches storing file system backups on backup devices while splitting files into segments based on a threshold size.
Singh et al. (U.S. Pub. No. 2019/0179918) – “SHARDING OF FULL AND INCREMENTAL SNAPSHOTS” teaches backing up and restoring different point in time versions using independently managed snapshot chains that may be may be split into a plurality of shards/sub-chains such that the width or the maximum data size of the files in each shard is less than a threshold data size.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165